Case 9:18-cv-80748-RKA Document 384 Entered on FLSD Docket 12/26/2019 Page 1 of 18



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                             Case No. 18-cv-80748-ALTMAN/Reinhart

   DANIEL HALL,
   BURFORD CAPITAL LLC, and
   DUNDROD INVESTMENTS LTD.,

          Plaintiffs,

          v.

   HARRY SARGEANT, III,

         Defendant.
   ______________________________________/

      DEFENDANT’S OBJECTIONS TO MAGISTRATE JUDGE REINHART’S ORDER
            ON MOTIONS TO UNSEAL DOCUMENTS (ECF NOS. 349, 363)
          Defendant Harry Sargeant, III (“HS3”), through his undersigned counsel and pursuant to
   28 U.S.C. § 636 and Fed. R. Civ. P. 72, files this Objection to Magistrate Judge Reinhart’s Order
   Granting in Part and Denying in Part Motions to Unseal Documents [ECF No. 379] (the
   “Unsealing Order”).
                                          INTRODUCTION
          On September 22, 2019, this Court, sua sponte, ordered the parties to submit their
   respective positions regarding the sealed documents in the Court file. [ECF No. 356]. The catalyst
   for this order was an initial request made by the media for public access to materials filed under
   seal [ECF No. 349], which was followed by a second request after the briefing order was entered
   [ECF No. 363]. Following the parties’ briefing, this Court referred the issues to Magistrate Judge
   Reinhart for consideration and adjudication. At that time, this Court noted, “my own view is that
   aside from the salacious videos themselves and perhaps the photos . . . that the rest of the docket
   really should be public.” Exhibit A at 7.
          Unfortunately, Magistrate Judge Reinhart misapprehended the procedural history of the
   issues herein presented, failed to perform any analysis on whether any specific document merited
   sealed treatment, ignored this Court’s expressed views regarding public access, and ignored the
   vast body of case law establishing without question that this Court is indeed open to the public.



                                                    1
Case 9:18-cv-80748-RKA Document 384 Entered on FLSD Docket 12/26/2019 Page 2 of 18



          Instead, Magistrate Judge Reinhart applied the standard of review applicable to a motion
   for reconsideration, even though the media and the Court, not the parties, raised the issue which
   required the briefing. Thus, the Unsealing Order side-stepped any analysis of the public’s right of
   access to the Court’s docket, and, by default, the confidentiality order [ECF No. 111] entered only
   to facilitate discovery, has controlled the sealing analysis and determination.
          However, established precedent and the expressed policy of this Court make clear the
   requisite analysis must be performed. Applied herein, that analysis yields only one result, namely,
   that the documents do not merit sealed treatment. Indeed, even application of the reconsideration
   standard does not alter this conclusion.
          Therefore, the Court should set aside the Unsealing Order and order the following
   documents unsealed, or unsealed versions placed in the record, with the appropriate privacy
   redactions as herein detailed: ECF Nos. 249-1, 333-1 through 333-18, 334-1 through 334-14, 347
   through 347-9, 348-1, and 348-2.1
                                              BACKGROUND
          The confidentiality order entered in this case [ECF No. 111] directs the parties to file
   material designated as “Confidential” “under seal in accordance with the Court’s rules and
   procedures for filing sealed items.” (¶ 9). However, that same order recognizes that it is “for the
   purpose of facilitating discovery” and should not “be construed or presented as a judicial
   determination that any” such material “is entitled to protection under Rule 26(c).” (¶ 10).
          Forced to comply with the confidentiality order’s directive to file such material under seal
   and noting his disagreement with Plaintiffs’ designations, HS3 moved to file under seal several


   1
     As HS3 has noted previously, some of these documents require simple redactions to protect the
   identity of third parties. The Court can and should protect the identity of these non-parties through
   appropriate redactions where it concerns the salacious material. See, e.g., Thomas v. Delmarva
   Power & Light Co., No. 15-433, 2016 WL 9685173, at *3 (D. Md. Dec. 12, 2016) (granting motion
   in employment discrimination action to redact names of non-party employee witnesses and
   comparators because their “identities . . . are not important to the disposition of this case” and there
   was a “compelling interest in protecting [their] privacy”); Am. Friends Servs. Comm. v. City &
   Cty. of Denver, No. 02-740, 2004 WL 7334020, at *7-8 (D. Colo. Feb. 19, 2004) (redaction of
   identifying information of non-party individuals was appropriate because “[n]one of these
   individuals voluntarily joined the instant lawsuit, or, presumably, expected to be referenced in
   documents filed with this court,” and their privacy interests justified redaction). Further, HS3 does
   not object to unsealing the documents ordered unsealed in the Unsealing Order (i.e., ECF Nos.
   142, 159, 164, 218, 238, 248, 249, 305, 329, 333, 334, 345, and 348). Unsealing Order at 9.


                                                      2
Case 9:18-cv-80748-RKA Document 384 Entered on FLSD Docket 12/26/2019 Page 3 of 18



   documents designated by Plaintiffs as “Confidential.”2          Thus, when HS3 moved to file
   “Confidential” documents under seal as exhibits to substantive motions,3 he noted the standard for
   sealing documents associated with substantive work of the Court [ECF Nos. 204, 326, 342] and
   argued that the documents sought to be filed under seal did not meet that standard, but nonetheless
   moved to file the documents under seal as mandated by the confidentiality order. The Court
   granted the motions to file under seal at various stages in the case without any analysis of the
   merits of the confidentiality designations at issue, and the documents were subsequently filed
   under seal. [e.g., ECF Nos. 232, 329, 345].
           Following the summary judgment filings, on September 6, 2019, a reporter with The
   Financial Times requested access to “all sealed documents” in the case, noting specifically she had
   “been reporting on these court proceedings and believe[d] there is a genuine and substantial public
   interest in being granted access to the sealed documents.” [ECF No. 349].
           Thereafter, on September 27, 2019, a reporter with the London Daily Mail made a similar
   request. [ECF No. 363]. That request noted correctly that “the U.S. Constitution and common law
   provide the public and the press with a presumptive right of access to court records and
   proceedings.” Id. at 1. The reporter also advised that “there is a strong public interest in this
   information being made available. Along with colleagues at other publications, [she has] been
   reporting closely on the[se] court proceedings . . . . Already these reports have uncovered matters
   which deeply affect a wide range of retail investors with exposure to the parties, as well as other
   members of the public who have come into contact with Burford Capital and its employees.” Id.
   at 2.
           After the first request, the Court, sua sponte, directed the parties to file responses to the
   media request [ECF No. 356], and the parties complied. [ECF Nos. 360, 362]. As noted above,
   before referring the media requests and the parties’ briefing to Magistrate Judge Reinhart [ECF
   No. 374], the Court observed that, with few exceptions, “the rest of the docket really should be
   public.” Exhibit A at 7.

   2
     The Unsealing Order acknowledges that HS3 filed such motions to seal under protest of the
   designations. Unsealing Order at 4 n.1 (referring to [ECF No. 156 ¶ 3], but the correct cite appears
   to be [ECF No. 157 ¶ 3]).
   3
     The motions at issue for this objection are [ECF No. 203], HS3’s motion for reconsideration;
   [ECF Nos. 323, 324], the parties’ statements of material facts; and [ECF Nos. 339, 340], the
   parties’ responses to the statements of material facts.


                                                    3
Case 9:18-cv-80748-RKA Document 384 Entered on FLSD Docket 12/26/2019 Page 4 of 18



             Despite that direction, Magistrate Judge Reinhart applied the reconsideration standard,
   finding that “[f]or each of the sealed documents listed above, the Court was aware of the standard
   for sealing, and was specifically aware (in most cases) that Defendant believed that standard had
   not been met. Therefore, the current issue before me is properly viewed as a request to reconsider
   the prior sealing orders by me, Judge Bloom, and Judge Altman.” Unsealing Order at 8.
             However, since the Court, not the parties, raised the current issues; since the media requests
   post-dated any rulings by Magistrate Judge Reinhart as to the sealed documents; and since the
   documents sealed as part of the summary judgment filings were never considered by Magistrate
   Judge Reinhart pursuant to the appropriate standards, the motion for reconsideration standard is
   simply not applicable. Indeed, Magistrate Judge Reinhart noted previously that any issues relative
   to sealing documents attached to a motion for summary judgment were never properly before him.
   When considering arguments relative to the propriety of certain confidentiality designations, and
   applying the far more lenient standard within the confidentiality order, Magistrate Judge Reinhart
   stated:
                    [I]f they’re going to be attached to the motion for summary
                    judgment, that will be a Judge Altman issue as to whether they
                    should be filed under seal or not. He has not delegated that to me.
                    So I really think the only procedural vehicle under which I can
                    provide you any guidance is to just treat it as a request to I guess
                    reverse or reconsider the confidentiality designation that was made
                    by the plaintiffs.
   [ECF No. 327 at 32].
                                           LEGAL STANDARD
             Because the Unsealing Order is dispositive as to the media requests’ motion to unseal it
   may be viewed as a report and recommendation. See, e.g., Smith v. Powder Mountain, LLC, No.
   08-80820, 2010 WL 5483327, at *1 (S.D. Fla. Dec. 8, 2010) (“a motion to intervene, which,
   because of its dispositive nature, cannot be decided by a magistrate judge absent the parties’
   consent”), report and recom’n adopted, 2011 WL 9845 (S.D. Fla. Jan. 3, 2011); see also Newman
   v. Sun Capital, Inc., No. 09-445, 2010 WL 326069, at *1 (M.D. Fla. Jan. 21, 2010) (same); Virgin
   Islands Water & Power Auth. v. Gen. Elec. Intern. Inc., 561 Fed. Appx. 131, 133 (3d Cir. 2014)
   (the 28 U.S.C. § 636(b)(1)(A) “list of dispositive motions is not an exhaustive one, but instead
   merely ‘informs the classification of other motions as dispositive or nondispositive.’ ”).




                                                       4
Case 9:18-cv-80748-RKA Document 384 Entered on FLSD Docket 12/26/2019 Page 5 of 18



          If the Unsealing Order is viewed as a report and recommendation, it is reviewed under a
   de novo standard of review. See Fed. R. Civ. P. 72(b)(3); Jeffrey S. by Ernest S. v. State Bd. of
   Educ. of State of Ga., 896 F.2d 507, 512 (11th Cir. 1990) (“the district judge in making the ultimate
   determination of the matter, would have to give fresh consideration to those issues to which
   specific objection has been made by a party”).
          If the Unsealing Order is viewed as an order, “Rule 72(a) requires a district court to modify
   or vacate a magistrate judge’s order to the extent that the order ‘clearly erroneous or is contrary to
   law.’ ” In re O’Keeffe, 184 F. Supp. 3d 1362, 1366 (S.D. Fla. 2016), aff’d, 660 Fed. Appx. 871
   (11th Cir. 2016). A finding is clearly erroneous when reviewing the entire evidence, the Court is
   left with the firm conviction that a mistake has been made. Id. (citing Krys v. Lufthansa German
   Airlines, 119 F.3d 1515, 1523 (11th Cir. 1997)).
          At all events, application of either standard yields the same result. Simply put, none of the
   sealed documents satisfy the requisite standard, Magistrate Judge Reinhart’s ruling should be
   reversed, and the documents at issue should be unsealed as explained herein.4
                                              ARGUMENT
          I.      This Court is Open to the Public.
          Eleventh Circuit law is clear: court filings are matters of public record absent extraordinary
   circumstances. “Once a matter is brought before a court for resolution, it is no longer solely the
   parties’ case, but also the public’s case.” Brown v. Advantage Eng’g, Inc., 960 F.2d 1013, 1016
   (11th Cir. 1992). Plaintiffs, as the party seeking protection, must show with specific demonstration
   the need for any protection. See, e.g., United States v. Garrett, 571 F.2d 1323, 1326 (5th Cir. 1978)
   (“The burden is upon the movant to show the necessity of its issuance, which contemplates a
   particular and specific demonstration of fact as distinguished from stereotyped and conclusory
   statements.”). “Broad allegations of harm, unsubstantiated by specific examples or articulated
   reasoning” are insufficient to meet Plaintiffs’ burden. Beckman Indus., Inc. v. Int’l Ins. Co., 966
   F.2d 470, 476 (9th Cir. 1992). The default position and strong presumption is that the documents
   are public. Comm’r, Ala. Dep’t of Corr. v. Advance Local Media, LLC, 918 F.3d 1161, 1173 (11th
   Cir. 2019) (“This public right of access, based in the common law, may only be overcome when a


   4
     Even though the Unsealing Order stays effect until December 31, 2019, to avoid any potential
   waiver, HS3 files these objections within 14 days of “being served with a copy” of the order, as
   required by Rule 72, Federal Rules of Civil Procedure.


                                                     5
Case 9:18-cv-80748-RKA Document 384 Entered on FLSD Docket 12/26/2019 Page 6 of 18



   court determines—after balancing the respective competing interests of all parties—that the party
   seeking to keep the information confidential has shown good cause.”).
          Moreover, the common law presumption of public access to court filings is grounded in
   the First Amendment. Press-Enter. Co. v. Super. Court. of Cal. for Riverside Cty., 478 U.S. 1
   (1986) (preliminary hearing closed to the public and sealing transcript of the same violated the
   First Amendment” (quoting Press-Enter. Co. v. Super. Ct. of Cal., 464 U.S. 501, 510 (1984)). “The
   media and public presumptively have a right to access judicial records.” Advance Local Media,
   918 F.3d at 1166 (holding state’s lethal injection protocol judicial record subject to common law
   right of access and affirming unsealing of same).5
          This Court is likewise committed to the presumption of the common law right of access.
   S.D. Fla. Local Rule 5.4(a). Sealing judicial records requires a showing of good cause, and parties
   must “provide the Court with more than just the existence of an agreement between the Parties and
   conclusory statements regarding an alleged harm from disclosure.” Sec. Networks, LLC. v. Vision
   Sec., LLC, No. 14-80453, 2014 WL 12538975, at *1 (S.D. Fla. Apr. 8, 2014). Indeed, in this
   Court, “parties generally cannot keep from public view discovery materials filed with the court in
   connection with dispositive motions.” Emess Capital, LLC v. Rothstein, 841 F. Supp. 2d 1251,
   1252 (S.D. Fla. 2012).6

   5
     See also, e.g., United States v. Ignasiak, 667 F.3d 1217 (11th Cir. 2012) (finding district court
   abused its discretion in refusing to unseal impeachment information about a witness and noting
   “that there exists a presumption of openness in all legal proceedings.”); United States v. Ochoa-
   Vasquez, 428 F.3d 1015 (11th Cir. 2005) (holding district court’s order sealing documents related
   to drug trafficking conspiracy violated the First Amendment); Wilson v. Am. Motors Corp., 759
   F.2d 1568 (11th Cir. 1985) (ordering unsealing because district court abused its discretion in
   sealing entire case record).
   6
     See also, e.g., Gubarev v. Buzzfeed, Inc., 365 F. Supp. 3d 1250, 1255 (S.D. Fla. 2019) (unsealing
   motions, documents relating the motions, and orders on motions because continued sealing “would
   contravene the presumption of the common law right of access” and no good cause exists to rebut
   that presumption); Paresky v. United States, No. 18-23569, 2019 WL 4888689, at *2 (S.D. Fla.
   Aug. 30, 2019) (denying motion to file amended complaint and certain exhibits under seal because,
   inter alia, the presumption of public access is stronger with regard to dispositive documents);
   Noveshen v. Bridgewater Assocs., LP, No. 13-61535, 2016 WL 1579264, at *2 (S.D. Fla. Apr. 19,
   2016) (granting defendant’s motion to remove confidentiality designations and requiring
   documents to be part of the public record where “Plaintiff has failed to assert sufficient facts to
   support its request that this Court depart from its general policy that court filings are matters of
   public record and that there is a common law right of access to public records in civil cases.”);
   Morris Hatchery, Inc. v. Interlink Grp. Corp. USA, Inc., No. 10-24480, 2012 WL 13012495, at *1
   (S.D. Fla. Apr. 16, 2012) (denying motion to seal deposition transcripts that contained “attorneys’


                                                    6
Case 9:18-cv-80748-RKA Document 384 Entered on FLSD Docket 12/26/2019 Page 7 of 18



           Here, there is simply no balancing test in the record. Plaintiffs have also never made the
   “particular and specific demonstration” to justify any sealed filings, all of which were the product
   of the confidentiality order. Plaintiffs’ failure to timely make this requisite showing forecloses
   any sealed protection: “Since the confidential designation was not challenged until the Press
   intervened, Firestone’s Response to Intervenors’ Motion to Unseal is the document that must
   establish good cause for continued protection.” Chicago Tribune Co. v. Bridgestone/Firestone,
   Inc., 263 F.3d 1304, 1310-13 (11th Cir. 2001).7 The confidentiality order required the party
   seeking to file a “Confidential” document to follow the Court’s local rule for filing documents
   under seal. [ECF No. 111 ¶ 9]. Thus, HS3 was effectively an unwilling participant in seeking
   sealed treatment of documents Plaintiffs’ designated as “Confidential,” even though HS3
   disagreed with the designation and argued that even if properly designated, the documents did not
   merit sealed filing. [e.g., ECF No. 342]. As such, instead of showing why such documents should
   be filed under seal, a showing difficult to make as HS3 did not designate the documents as
   “Confidential” in the first place, HS3 actually argued the opposite, that there was no reason to file
   the documents under seal.8 Further, in every instance, possibly because of the apparent agreement


   eyes only” designations, citing court’s obligation to “to consider whether to prevent public access
   to the documents, consistent with the requirements of Local Rule 5.4.”); Sec. & Exch. Comm’n v.
   Solow, No. 09-61868, 2011 WL 13277548, at *1 (S.D. Fla. Dec. 5, 2011) (denying unopposed
   motion to file documents under seal finding defendants failed to show good cause for filing
   settlement under seal); U.S. ex rel. Pac. v. Doctors Care Health Servs., Inc., No. 05-14017, 2007
   WL 1140934, at *2 (S.D. Fla. Apr. 17, 2007) (unsealing complaint and entire record in qui tam
   action because government failed to provide good reason for continued seal); Mendez v. Jarden
   Corp., No. 10-80966, 2011 WL 13227825, at *1 (S.D. Fla. Feb. 25, 2011) (denying plaintiff’s
   motion seal in forma pauperis application and supporting financial affidavit for lack of good
   cause); Sony Comput. Entm’t Am., Inc. v. NASA Elecs. Corp., No. 07-20819, 2008 WL 11333414,
   at *1 (S.D. Fla. Feb. 12, 2008) (granting motion to lift seal and compel production of unredacted
   license because the plaintiff “failed to demonstrate why the redacted [license] should remain under
   seal, particularly in view of the extensive public testimony about this document.”).
   7
     See also Romero, 480 F.3d at 1248 (“Without a more specific showing . . . good cause for sealing
   the documents was not established.”); Wilson, 759 F.2d at 1571 (“we find nothing in the record to
   support the sealing of this record”); Gubarev, 365 F. Supp. 3d at 1258 (“failed to show good cause
   to rebut the presumption”); Noveshen, 2016 WL 1579264, at *2 (“Plaintiff has failed to assert
   sufficient facts to support its request that this Court depart from its general policy that court filings
   are matters of public record and that there is a common law right of access to public records in
   civil cases.”).
   8
    HS3 challenged the “Confidential” designation on numerous documents that he expected to file
   with his motion for summary judgment. [ECF No. 307]. HS3 made these challenges noting


                                                      7
Case 9:18-cv-80748-RKA Document 384 Entered on FLSD Docket 12/26/2019 Page 8 of 18



   between the parties, the Court granted the motion to file under seal without a response and without
   analysis. See, e.g., [ECF Nos. 232, 329, and 345].
          In any event, the media is certainly not bound by any of the confidentiality designations
   made by the parties. But the media requests seeking access to documents filed in connection with
   dispositive motions were never considered independently by Magistrate Judge Reinhart, and no
   good cause demonstration of any kind was required. Indeed, even Plaintiffs’ response to the media
   requests [ECF No. 360] fails to include any specific demonstration or actual evidence required
   to justify the sealed status of these documents. Magistrate Judge Reinhart simply ignored
   established precedent, shifted the burden to the media and HS3, erroneously applied the
   reconsideration standard to the media requests, and failed to analyze affirmatively whether the
   requisite balancing test had been met with respect to the specific documents currently under seal.
          II.     The Reconsideration Standard Does Not Apply to the Media Requests.
          The reconsideration standard simply cannot apply because the media, not the parties,
   requested access, and the Court, not the parties, requested briefing on those media requests. Thus,
   there was nothing about the media requests or the briefing responsive to the Court’s own order that
   sought “reconsideration.”
          Moreover, issues regarding the propriety of sealing documents filed in connection with
   dispositive motions have never been considered. Indeed, there is no rationale in the record for
   sealing the documents associated with the substantive motions; Plaintiffs’ never filed any evidence
   to support sealing documents they designated “Confidential” and hardly introduced the detailed
   and specific “factual and legal basis for departing from the policy that Court filings are public.”
   S.D. Fla. Local Rule 5.4(a). Indeed, the prior process was akin to filing documents under seal by


   specifically he fully expected to file the documents in connection with his summary judgment
   motion and hoped to avoid the sealed filing process for those documents. [ECF No. 327] at 31
   (“the reason we’re asking is because we anticipate that we’ll be filing each of these materials with
   our motion for summary judgment”). However, Magistrate Judge Reinhart expressly limited his
   review to the propriety of the designation (a different and lesser standard) finding he did not have
   the delegated authority to determine whether those documents merited sealed filing. See, e.g.,
   [ECF No. 327 at 67] (“And so I’ll leave that one to Judge Altman to sort out, applying the standard
   for sealing, as opposed to the standard for confidentiality.”). Thus, even though Magistrate Judge
   Reinhart did find that some of Plaintiffs’ “Confidential” designations did not even meet the
   extremely broad definition of “Confidential” in the confidentiality order (e.g., [ECF No. 327 at 56,
   60, 62, 66]), many documents were allowed to retain their “Confidential” designation and still
   other documents were simply not reviewed under that process.


                                                    8
Case 9:18-cv-80748-RKA Document 384 Entered on FLSD Docket 12/26/2019 Page 9 of 18



   agreement, which is as noted improper. Sec. Networks, LLC., 2014 WL 12538975, at *1 (“more
   than just the existence of an agreement between the Parties” required for sealed treatment).
          Plaintiffs’ response to the media requests illustrates that there has really been no prior
   determination as to whether any particular document merits sealed filing treatment. Plaintiffs
   admitted filing some documents “under seal that Magistrate Judge Reinhart concluded did not
   merit Confidential treatment.” [ECF No. 360 at 4]. The documents were filed in conjunction with
   Plaintiffs’ summary judgment papers. Plaintiffs corrected the mistake and filed the documents on
   the open docket only after they responded to the Court’s order to address the media requests. [ECF
   No. 361]. Otherwise, it presumably would have gone unnoticed. Prior to that time, Plaintiffs
   requested, HS3 consented, and the Court ruled that those documents could be filed under seal.
   Clearly, the prior sealing process was not truly a determination of whether the documents merited
   sealed treatment.
          III.    None of the Documents Warrant Sealed Treatment.
          Applying either the standard of review applicable to judicial records filed in connection
   with dispositive motions, or the reconsideration standard,9 it is apparent the media requests should
   be granted and the documents unsealed.



   9
     Even assuming the Court determines the issue has been previously decided, the failure of
   Plaintiffs to demonstrate that the documents merit sealed treatment is a manifest error and within
   the Court’s discretion to correct. Rule 54(b) allows orders to “be revised at any time before the
   entry of a judgment adjudicating all the claims and all the parties’ rights and liabilities.” Fed. R.
   Civ. P. 54(b); Ehlen Floor Covering, Inc. v. Lamb, 2010 WL 2734728, at *1 (M.D. Fla. July 8,
   2010) (“The court’s ability to reconsider and revise a prior order is not dependent upon a change
   of law or facts, but is within the discretion of the judge.”) (citing Bon Air Hotel, Inc. v. Time, Inc.,
   426 F.2d 858, 862 (5th Cir. 1970) (“vacating the earlier order was within the district court’s
   power”)); see also, e.g., Inetianbor v. CashCall, Inc., 962 F. Supp. 2d 1303, 1306-07 (S.D. Fla.
   2013) (“While Rule 54(b) does not specify a standard for reconsideration, ‘the Advisory
   Committee Notes make clear that ‘interlocutory judgments . . . are left subject to the complete
   power of the court rendering them to afford such relief as justice requires.’ ”) (quoting Grupo
   Televisa v. Telemundo Commc’ns Grp., Inc., No. 04-20073, 2007 WL 4699017, at *1 (S.D. Fla.
   Oct. 11, 2007)); James River Ins. Co. v. Fortress Sys., LLC, No. 11-60558, 2012 WL 6738534, at
   *3 (S.D. Fla. Dec. 31, 2012) (same). The Unsealing Order cited three bases for reconsideration,
   but the case it cited to was discussing Rule 59, “New Trial; Altering or Amending a Judgment.”
   Unsealing Order at 8-9 (“There are only three bases for granting a motion for reconsideration: ‘1)
   an intervening change in controlling law; 2) the availability of new evidence; and 3) the need to
   correct clear error or prevent manifest injustice.’ ”) (quoting Williams v. Cruise Ships Catering &
   Serv. Int’l, N.V., 320 F. Supp. 2d 1347, 1357-58 (S.D. Fla. 2004)).


                                                      9
Case 9:18-cv-80748-RKA Document 384 Entered on FLSD Docket 12/26/2019 Page 10 of 18



          Magistrate Judge Reinhart applied the manifest error prong to the orders directing sealed
   filings [ECF Nos. 329 and 345] and the notices of filing under seal [ECF Nos. 142, 159, 164, 218,
   238, 248, 249, 305, 333, 334, and 348],10 appropriately finding there was no basis to seal those
   documents. Unsealing Order at 9 (“[t]hey do not contain sensitive or proprietary information”).
          However, Magistrate Judge Reinhart did not apply the manifest error prong to the
   substantive documents filed under seal (i.e., ECF Nos. 249-1, 333-1 through 333-18, 334-1 through
   334-14, 347 through 347-9, 348-1, and 348-2). Instead, the Unsealing Order was dismissive as to
   those documents. Unsealing Order at 9 (“As to the remaining sealed documents, there has been
   no showing of clear error or manifest injustice, even for those documents for which a common
   right of access exists.”) (emphasis added). This disregards established precedent and places the
   burden on the media (strangers to the case) and HS3 (who has always opposed sealed treatment).
   Magistrate Judge Reinhart’s ruling is contrary to the law that “‘[t]he operations of the courts and
   the judicial conduct of judges are matters of utmost public concern.’” Romero v. Drummond Co.,
   Inc., 480 F.3d 1234, 1245 (11th Cir. 2007) (quoting Landmark Commc’ns, Inc. v. Virginia, 435
   U.S. 829, 839 (1978)). Thus, even if there were no opposition, it is incumbent upon the Court to
   review sealed filings when questioned by the media, a process that the Court started when it
   directed the parties to respond to the media requests [ECF No. 356]. The Unsealing Order cut the
   process short without any real examination of whether the documents at issue merit sealed
   treatment.
          The orders directing sealing, the notices of filing under seal, and Plaintiffs’ “Confidential”
   documents should all be evaluated under the same rubric: none justified sealed treatment before
   the media requests, and all should now be unsealed. Plaintiffs offered no evidence to justify sealed
   treatment and there is nothing on the face of the documents that would indicate any harm would
   come if filed in the open record of the Court. In sum, nothing has been proffered that warrants
   denial of the public right of access to judicial records.
                  a. Sealed Documents Filed with HS3’s SMF [ECF No. 323].
          A review of the documents filed reveals that they do not merit sealed treatment. First, the
   Unsealing Order notes (at 6) that Magistrate Judge Reinhart had previously “found good cause to


   10
      The sealing of the notices was just a function of the CM/ECF system, which only allows for
   filing of the sealed document with the “Sealed Document (Restricted)” option. Filing the notice
   of sealed filing with this option necessarily seals the notice that the documents are attached to.


                                                     10
Case 9:18-cv-80748-RKA Document 384 Entered on FLSD Docket 12/26/2019 Page 11 of 18



   seal” the document at [ECF No. 249-1], which has been referred to as the AMO memo. HS3 filed
   the AMO memo as an exhibit to his statement of material facts. [ECF No. 334-11]. The AMO
   memo is a summary of information that Hall and his associate obtained at a meeting with Daniel
   Sargeant and others in January 2015. Plaintiffs’ proffered basis for sealing it was as follows:
                  The memorandum includes numerous non-public details of HS3’s
                  businesses and, by implication, reveals the methods and strategies
                  Burford employs in judgment enforcement generally. Revealing
                  these methods and strategies would harm Burford by educating both
                  adversaries and competitors, thereby reducing Burford’s
                  effectiveness in future cases and its competitive advantages in the
                  marketplace. They are thus confidential business information and
                  merit protection under Rule 26.
   [ECF No. 227 at 3]. There was no affidavit or other factual evidence submitted to support
   Plaintiffs’ broad assertion of harm.11 Nor was there any written order conducting the required
   balancing test. Not only did Plaintiffs’ assertion lack evidentiary support, it is plainly illogical.
   The AMO memo is simply an account of non-privileged discussions between parties who were
   litigating against HS3 in different cases.12 Non-public details of HS3’s businesses, to the extent
   they are revealed in the memo, reveal nothing about general judgment enforcement strategies, but
   even if they did, these “strategies” were shared publically. See, e.g., ECF No. 1-6 (an exposé on
   Hall in the Wall Street Journal discussing the asset-enforcement strategy against HS3 including
   seizing guns and watches from HS3’s home, how Hall “sketched out Mr. Sargeant’s lifestyle and
   business practices using credit-card statements obtained by subpoena,” how an “analyst began
   monitoring the son’s Instagram account,” how Hall monitored and sought to capitalize on the
   “longrunning family feud” with the potential exposure of $52 million, discussing seizure of a
   “deposit box at Claridge’s,” and an attempt to seize a jet). The entire case was laid out by Plaintiffs
   in the Wall Street Journal the year before they brought their Complaint. Nothing in the AMO
   memo offers greater insight into any “strategies” than this article. Plaintiffs’ claim of an implied
   harm for already public information is therefore insufficient to justify sealing. Gubarev, 365 F.
   Supp. 3d at 1257 (“Additionally, if information is or already has been out in the public domain,


   11
     Plaintiffs did not expound upon any potential harm in their response to the Court’s order to brief
   the media request. See [ECF No. 360].
   12
    As noted, the only items warranting protection from public disclosure are the names of the Jane
   Does referenced in the memo.


                                                     11
Case 9:18-cv-80748-RKA Document 384 Entered on FLSD Docket 12/26/2019 Page 12 of 18



   sealing is unwarranted.”). Nevertheless, in considering the issues prior to any filing of dispositive
   motions, Magistrate Judge Reinhart accepted Plaintiffs proffer six days later in a paperless order
   without waiting for a response/reply from HS3 [ECF No. 232], and then summarily reaffirmed his
   own order in the context of the media requests.
          The AMO memo is also highly relevant to this Court’s consideration of the dispositive
   motions. The AMO memo demonstrates Hall’s early knowledge of the existence of the HS3 Email
   Account and, importantly the existence of the sex tapes and other salacious materials. When
   viewed in context with the email from Charles Lichtman [ECF No. 323-50], sent a few days later,
   it is apparent that Hall asked for and received any and all relevant asset-tracing information from
   the HS3 Email Account in early 2015, and was denied access to the sex tapes and other salacious
   materials. This then bears directly on Hall’s current claims that his efforts in October 2016 were
   “legitimate” (since he already had the relevant business items) and he did not specifically seek the
   sex tapes (even though that was all that was previously denied). As such evidence bears directly
   on substantive issues before the Court, they are judicial records that should not be sealed from
   public view.
          Next, ECF No. 334-1 is Hall’s employment contract. This document (1) establishes Hall
   works for Burford UK and not either of Plaintiffs, Dundrod or Burford US, and (2) specifies
   conduct (such as the rogue acts at issue herein) resulting in Hall’s termination without notice,
   including bringing his employer into disrepute, a large basis of David Reade’s report at ECF No.
   323-69. This evidence bears directly on the Court’s consideration of whether Hall’s rogue conduct
   falls within the scope of the Release. Thus again, this is a judicial record relative to a dispositive
   motion that should be public.
          ECF Nos. 334-2 and 334-3 are emails in the summer of 2017 between Hall, Andrew
   Preston, and Daniel Sargeant. These are the versions that HS3 had produced to him by LAIL13
   before filing the SAC, but other versions are filed openly in the record [ECF No. 340-12 at 29-
   37].14 Indeed, Plaintiffs likely do not even object to these versions of the emails being unsealed
   because they removed the confidentiality designation on the versions they produced in this matter.


   13
     Undefined terms used herein reference terms from the prior briefing. The Appendix at ECF No.
   376-2 has a more complete listing of terms.
   14
     The fact this information is already public demonstrates further the lack of any real analysis
   performed by Magistrate Judge Reinhart.


                                                     12
Case 9:18-cv-80748-RKA Document 384 Entered on FLSD Docket 12/26/2019 Page 13 of 18



   These emails bear directly on the Court’s decision on summary judgment because they showed
   what HS3 knew at the time he filed the complaint including that Hall actively exchanged the
   Ruperti Material for the “sensitive” sex tapes; that Hall breached his obligations to Burford client
   Sovcomflot in so doing, that Hall was “facing some criticism internally as a result of the provision”
   of the Ruperti Material to Daniel Sargeant; that Hall “asked for a hold harmless indemnity” from
   Daniel Sargeant; that Daniel Sargeant “provided [the HS3 Material to Hall] and was prepared to
   live with the consequence of [Hall] using that information in the public domain”; and that the
   exchange of the Ruperti Material for the HS3 Material was an “information swap for mutual
   benefit.” Again, all public judicial records.
             ECF Nos. 334-4 through 334-7 are corporate organization charts showing where Burford
   US and Dundrod reside within the corporate structure relative to Hall’s actual employer, Burford
   UK. The first two are custom made for this litigation, and the second two are actual organization
   charts from 2016 and 2018. The specially made charts contain very little information outside the
   companies at issue in this litigation and the second two have the rest of the companies redacted.
   While this information is likely able to be reproduced from public filings in the UK and US, even
   if it were normally confidential information, Plaintiffs chose to enter a public forum and
   voluntarily put these issues in controversy. They cannot then shield from the public documents
   and testimony relevant to issues they introduced as part of their own case. Moreover, Plaintiffs
   have not proffered any particular and specific evidence warranting a seal.
             ECF Nos. 334-8 and 334-9 are two different versions of the services and management
   agreement (“SMA”). These agreements define the role of Burford US and Burford UK within the
   corporate structure and specify that any provision of services was to be treated as that company’s
   independent business activities, as discussed by Peter Arden’s report. [ECF No. 323-78]. The
   SMA flatly contradicts Plaintiffs’ current (and convenient) assertions of shared liability, eliminates
   any possibility of vicarious liability attaching to Burford or Dundrod as a result of Hall’s rogue
   acts, and establishes based on Plaintiffs’ own evidence that Hall cannot fall within the scope of the
   Release. The SMA and the corporate organizational charts [ECF Nos. 334-4 through 334-7]
   evidence Plaintiffs’ affirmative adoption of a protective structure which they cannot now disregard
   to shoehorn Hall into the Release. Such evidence bears directly on this Court’s consideration of
   the substantive issues presented by the dispositive motions and should not be sealed from the
   public.



                                                    13
Case 9:18-cv-80748-RKA Document 384 Entered on FLSD Docket 12/26/2019 Page 14 of 18



          ECF No. 334-10 is the Focus Intelligence, Ltd. engagement letter with Al-Saleh’s lawyers,
   executed before Hall’s former firm was acquired by Burford UK. This is the initial and only
   engagement letter, and evidences no direct connection between Al-Saleh and Hall. ECF No. 334-
   11 is the AMO memo discussed above. Again, more items bearing directly on the substantive
   issues presented by the dispositive motions.
          ECF No. 334-12 and 334-13 are the Burford US deposition excerpts and Hall deposition
   excerpts, respectively, cited by HS3. These excerpts contain basic background of the witnesses as
   well as the witnesses’ reaction and cross-examination to the documents and issues relevant to this
   case. For example, as discussed in the hearing, Burford US’s corporate witness made critical
   admissions which belie fully Burford US’ attempts to argue about the “intent” of the Parties.
   Exhibit A at 138; ECF No. 334-12 at 111. Moreover, Burford US’ and Hall’s testimony as to these
   issues should be no less public than any such testimony proffered if he took the stand at trial. See,
   e.g., Gubarev, 365 F. Supp. 3d at 1260 (“The trial would have been open to the public anyway.”).
                  b. Sealed Documents Filed with Plaintiff’s SUF [ECF No. 324].
          Sealed documents related to Plaintiffs’ SUF were filed at [ECF No. 333], and HS3 does
   not have the sequencing of the documents. However, most of the documents could be refiled with
   appropriate redactions, specifically the following: Senior’s, HS3’s, Daniel Sargeant’s, Bianca
   Beam’s, and Greg Coleman’s transcripts; the unredacted version of Plaintiffs’ SUF; and the
   affidavit of Michael McGowan. Burford US and Hall’s transcripts, the heavily redacted billing
   statements, the forward purchase agreement where Dundrod purchased a stake in Al-Saleh’s
   litigation, and the affidavit of Ed Davis can all be immediately unsealed. The Burford UK and
   Focus share purchase agreement has already been filed in the open docket [at ECF No. 361-1] so
   there is no reason to keep the one filed [at ECF No. 333] under seal.
          The documents Plaintiffs rely on should be filed in the open to the maximum extent
   possible because HS3 is in the position of having to prove a negative, i.e., that he did not have
   malice and that Hall did not create vicarious liability under the Release when HS3 sued him. Thus,
   it is important for the public to be able to evaluate the Plaintiffs arguments and evidence in order
   to determine whether their story (i.e., that after a settlement was finalized with Al-Saleh, Hall was
   somehow on a mission from his employer to obtain previously denied HS3 sex tapes and
   previously provided years’ old email data despite any contemporaneous evidence of same) is
   credible.



                                                    14
Case 9:18-cv-80748-RKA Document 384 Entered on FLSD Docket 12/26/2019 Page 15 of 18



                   c. Sealed Documents Filed with HS3’s SUF Resp. [ECF No. 340].
           These documents are filed at ECF Nos. 348-1 and 348-2 and consist of additional excerpts
   from the testimony of Hall and the Burford US corporate designee. The same analysis applies to
   this testimony as above. Indeed, it is difficult to imagine this type of testimony offered at trial
   being sealed from the public. See, e.g., Press-Enter. Co., 478 U.S. 1 (1986) (closing hearing to
   the public violated the First Amendment).
                   d. Sealed Documents Filed with Plaintiff’s SMF Resp. [ECF No. 339].
           These documents are sealed at ECF Nos. 347 through 347-9. With the exception of one
   document, ECF No. 347-5, these documents should all be immediately unsealed. ECF No. 347-5,
   is the deposition transcript of Daniel Rivas and can be refiled with a few simple redactions to
   protect the identities of third parties.
           The remainder can be unsealed immediately. Several of the documents are already on the
   public docket. ECF No. 347-1 is Andrew Goldsmith’s declaration offering the remainder of the
   exhibits, and it is unsealed at ECF No. 337-1. ECF Nos. 347-6 and 347-7 are the assignment of
   judgment and email from Bianca Beam related to the collection of Ruperti Material that Plaintiffs
   later filed at ECF Nos. 361-2 and 361-3, respectively.
           ECF No. 347 is the unredacted copy of the Plaintiffs’ response to HS3’s SMF, there are
   only a few quotes of “Confidential” documents, and none of the material implicates the salacious
   material involved in this case. ECF Nos. 347-2, 347-3, and 347-4 are deposition transcripts of
   Burford US corporate designee, Hall, and Daniel Sargeant. Finally, ECF Nos. 347-8 and 347-9
   are cover emails. Although, HS3 challenged the designation of these emails and Plaintiffs
   successfully resisted on the basis that they could not be separated from their attachment, Plaintiffs
   filed them without any attachments (one is just a continuation of the chain that HS3 was interested
   in filing and did not have any attachments). ECF No. 327 at 66-67 (“As to the documents
   beginning at 504720 and continuing through 504778 . . . I’ll overrule the objection and allow that
   to remain confidential for discovery purposes. I do believe those have to be read as an integrated
   whole, because the e-mail doesn’t really make sense and isn’t really relevant unless you look to
   the underlying documents. And so I’ll leave that one to Judge Altman to sort out, applying the
   standard for sealing, as opposed to the standard for confidentiality.”) (emphasis added). Note
   again, Magistrate Judge Reinhart never actually applied the correct standard. Moreover, without




                                                    15
Case 9:18-cv-80748-RKA Document 384 Entered on FLSD Docket 12/26/2019 Page 16 of 18



   the attachments, there is no reason to keep the documents under seal and they should be
   immediately unsealed.
                  e. Sealed Documents Filed with HS3’s Supplemental Standing Brief Regarding
                     Standing [ECF No. 376].
          Although not part of the Unsealing Order, HS3 recently filed some billing exemplars sent
   to Burford US by Plaintiffs’ two firms for this and the prior litigation related to the SAC. [ECF
   No. 381-1].15 Attorneys’ fees are central to the Plaintiffs claim, and the billing records do not
   include any actual time records. These records were filed because they are only example months
   provided to support HS3’s argument that Burford US and Dundrod lack standing, and that Hall
   never himself incurred any fees defending the SAC. These documents establish all of the bills
   were addressed to Burford US as the client, a device that Burford US and Dundrod cannot employ
   to manufacture their own standing. See, e.g., Miccosukee Tribe of Indians of Fla. v. Cypress, 686
   Fed. Appx. 823 (11th Cir. 2017) (finding district court’s sealing of billing records deprived
   opposing counsel due process in determining proper amount of sanctions and ordering district
   court to unseal records).
          In sum, the Unsealing Order effectively operated as a presumption in favor of sealed
   filings, despite a complete lack of any particular and specific demonstration by the Plaintiffs or
   any support in the record for any of the above documents remaining sealed.
                                           CONCLUSION
          For the foregoing reasons, HS3 respectfully requests that the Court set aside Magistrate
   Judge Reinhart’s Unsealing Order and order the following documents unsealed: ECF Nos. 334-1
   through 334-10, 334-12 through 334-14, 347 through 347-4, 347-6 through 347-9, 348-1, and 348-
   2. Further, HS3 respectfully requests that the Court order the parties to cooperate to refile the
   following documents with appropriate redactions: ECF Nos. 249-1, 333-1 through 333-18, 334-
   11, 347-5.




   15
      The other two filings filed at that time were the notice of sealing [ECF No. 381] and the order
   directing the sealed filing, which can both be immediately unsealed under the logic of the
   Unsealing Order that unsealed similar documents.


                                                  16
Case 9:18-cv-80748-RKA Document 384 Entered on FLSD Docket 12/26/2019 Page 17 of 18



   Dated: December 26, 2019                  Respectfully submitted,



    Ryon M. McCabe                            /s/ Melissa B. Coffey
    Fla. Bar No. 9075                        Christopher M. Kise
    rmccabe@mccaberabin.com                  Fla. Bar No. 855545
    Adam T. Rabin                            Melissa B. Coffey
    Fla. Bar No. 985635                      Fla. Bar No. 84090
    arabin@mccaberabin.com                   Kathryn T. Williams
    Lauren E. Johnson                        Fla. Bar. No. 112191
    Fla. Bar No. 112027                      Joshua M. Hawkes
    ljohnson@mccaberabin.com                 Fla. Bar No. 112539
    MCCABE RABIN, P.A.                       FOLEY & LARDNER LLP
    1601 Forum Pl Ste. 201                   106 East College Avenue, Suite 900
    West Palm Beach, FL 33401-8102           Tallahassee, FL 32301-7732
    Office: 561-659-7878                     Tel: (850) 222-6100
                                             Fax: (850) 561-6475
    Curtis B. Miner                          Email: ckise@foley.com
    Fla. Bar No. 885681                      Email: mcoffey@foley.com
    curt@colson.com                          Email: jhawkes@foley.com
    Stephanie A. Casey
    Fla. Bar No. 97483                       Gregory W. Coleman
    scasey@colson.com                        Florida Bar No. 846831
                                             gcoleman@lawclc.com
    COLSON HICKS EIDSON
                                             CRITTON, LUTTIER & COLEMAN, LLP
    255 Alhambra Circle
                                             303 Banyan Blvd., Suite 400
    Penthouse                                West Palm Beach, FL 33401
    Coral Gables, FL 33134                   Telephone: (561) 842-2820
    Tel: (305) 476-7400                      Facsimile: (561) 844-6929

                                             Counsel for Defendant Harry Sargeant, III




                                        17
Case 9:18-cv-80748-RKA Document 384 Entered on FLSD Docket 12/26/2019 Page 18 of 18



                                  CERTIFICATE OF SERVICE

          I hereby certify that, on December 26, 2019, a true and correct copy of the foregoing was

   filed and served on all counsel of record via the CM/ECF system.

                                                                  /s/ Joshua M. Hawkes
                                                                    Joshua M. Hawkes




                                                 18
